19-2674
     Lemus-Landaverde v. Garland
                                                                             BIA
                                                                        Farber, IJ
                                                                     A202 125 746
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of October, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   JOSE EDUARDO LEMUS-LANDAVERDE,
15            Petitioner,
16
17                    v.                                   19-2674
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Abdolreza Mazaheri, Sethi &
25                                     Mazaheri, LLC, New York, NY.
26
27   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
28                                     General; Anthony B. Nicastro,
1                                      Assistant Director; Timothy Bo
2                                      Stanton, Trial Attorney, Office of
3                                      Immigration Litigation, United
4                                      States Department of Justice,
5                                      Washington, DC.

6           UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner Jose Eduardo Lemus-Landaverde, a native and

11   citizen of El Salvador, seeks review of a July 25, 2019,

12   decision of the BIA affirming a February 5, 2019, decision of

13   an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and protection under the Convention Against Torture

15   (“CAT”).      In re Jose Eduardo Lemus-Landaverde, No. A 202 125

16   746 (B.I.A. July 25, 2019), aff’g No. A 202 125 746 (Immig.

17   Ct.    N.Y.   City   Feb.   5,    2019).   We   assume   the   parties’

18   familiarity with the underlying facts and procedural history.

19          We have reviewed the IJ’s decision as modified by the

20   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

21   520, 522 (2d Cir. 2005).          The applicable standards of review

22   are well established.            See 8 U.S.C. § 1252(b)(4)(B) (“The

23   administrative findings of fact are conclusive unless any

24   reasonable adjudicator would be compelled to conclude to the
                                  2
1    contrary.”); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013)

2    (reviewing agency’s legal conclusions de novo and its factual

 3   finds under the substantial evidence standard).               Because

 4   Lemus-Landaverde did not exhaust his challenges to the IJ’s

 5   denial of a continuance or the IJ’s denial of his claims for

 6   humanitarian asylum and CAT protection, we address only the

 7   agency’s denial of asylum and withholding of removal.               See

 8   Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122-24 (2d

 9   Cir. 2007); Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004).

10       To establish eligibility for asylum or withholding of

11   removal, an “applicant must establish that race, religion,

12   nationality, membership in a particular social group, or

13   political opinion was or will be at least one central reason

14   for” the claimed persecution.           8 U.S.C. § 1158(b)(1)(B)(i)

15   (asylum); see id. § 1231(b)(3)(A) (withholding); Matter of C-

16   T-L, 25 I. & N. Dec. 341, 346 (B.I.A. 2010) (holding that

17   “one central reason” standard also applies to withholding of

18   removal).     The   harm    must   be    inflicted   either   by    the

19   government of a country or by private individuals that “the

20   government   is   unable   or   unwilling   to   control.”    Pan    v.

21   Holder, 777 F.3d 540, 543 (2d Cir. 2015).         An applicant “must


                                        3
1    provide some evidence of [a persecutor’s motives], direct or

2    circumstantial.”            INS v. Elias-Zacarias, 502 U.S. 478, 483

3    (1992); see also Manzur v. U.S. Dep’t of Homeland Sec., 494

4    F.3d 281, 291 (2d Cir. 2007).

5         Lemus-Landaverde            does    not    challenge         the     agency’s

6    conclusions        that     he   did    not    establish      the       Salvadoran

 7   government was unable or unwilling to protect him from abusive

 8   family members or bullies, or show a well-founded fear of

 9   future persecution stemming from the murders of other family

10   members      in   El   Salvador.        He    has   thus    waived      review    of

11   dispositive grounds for the denial of asylum and withholding

12   of removal.        See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

13   n.1, 545 n.7 (2d Cir. 2005).             Were we to reach these issues,

14   we   would    find     no    error   because the      record      supports       the

15   agency’s      findings.          Lemus-Landaverde      testified         that    the

16   Salvadoran        government     removed      him   from    his   abusive       home

17   situation and conceded that he never sought protection from

18   bullying from any adult or authorities.                    Cf. In re O-Z- & I-

19   Z-, 22 I. & N. Dec. 23, 26 (B.I.A. 1998) (finding government

20   unable or unwilling to control persecutors where applicant

21   reported at least three incidents of violence to the police


                                             4
1    and the police took no action beyond writing a report).       As

2    to his fear of future persecution on account of his family

3    membership, he did not know who murdered two of his cousins

4    and one cousin’s partner or why they were murdered, so there

5    was no direct or circumstantial evidence that his family was

6    targeted as a group.   See Elias-Zacarias, 502 U.S. at 483.

7        For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe,
12                               Clerk of Court




                                   5